Citation Nr: 0516759	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  99-24 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an effective date prior to December 7, 
1999, for the grant of service connection for depression with 
anxiety.

2.  Entitlement to an effective date prior to December 7, 
1999, for the grant of a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1971.

A Board of Veterans Appeals (Board) decision of August 21, 
2001, denied an effective date prior to August 15, 1994, for 
the grant of service connection for paroxysmal atrial 
fibrillation, and denied a rating in excess of 10 percent for 
that disability.  In a separate decision, the Board denied 
revision of a prior Board decision of June 1990 denying 
service connection for cardiac arrhythmia on the basis of 
clear and unmistakable error (CUE).  The veteran appealed 
those decisions to the United States Court of Appeals for 
Veterans' Claims (Court).

In an order issued in April 2002, the Court vacated the 
Board's decision to the extent that it failed to develop 
claims for earlier effective dates for the grant of service 
connection for depression with anxiety disorder and for the 
award of a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  
The Court remanded the case to the Board for the purpose of 
having a Statement of the Case issued in response to the 
claimant's timely Notice of Disagreement with the effective 
dates assigned for the grant of service connection and the 
TDIU.  In each case, the RO had assigned an effective date of 
December 7, 1999.

In August 2002, the Board remanded the case to the RO, with 
instructions to issue a Statement of the Case and provide the 
appellant with an opportunity to file a substantive appeal.  

In an Order dated February 2004, the Court vacated the 
Board's decision, and remanded the matter to the Board for 
actions consistent with the parties' Joint Motions for Remand 
and to Stay Proceedings (Joint Motion).

The Court remanded to the Board, because the Regional Office 
(RO) did not follow the Board's August 2002 remand 
instructions.


FINDINGS OF FACT

1.  The veteran did not raise the claim of service connection 
for depression, anxiety, or any other psychiatric disorder at 
any time earlier than December 7, 1999.

2.  The veteran's claim for TDIU was received by the RO in 
July 1999;

3.  The only service-connected disability the veteran has 
been awarded effective prior to December 7, 1999, paroxysmal 
atrial fibrillation, has not warranted a rating higher than 
10 percent and has never, by itself, rendered the veteran 
unemployable.


CONCLUSIONS OF LAW

1.  An effective date earlier than December 7, 1999, for the 
grant of service connection for depression with anxiety is 
not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.400 (2004).

2.  The criteria for an effective date earlier than December 
7, 1999, for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.340, 
3.400(o)(2), 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in May 
2000 concerning his claim for service connection for 
depression as secondary to the service connected disability 
of paroxysmal atrial tachycardia and TDIU, it is determined 
that he is not prejudiced by such failure.  

In October 2004, the appellant was provided a notice 
concerning his claims.  In this letter, the appellant was 
notified of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  The appellant was informed 
that he had 60 days to submit information.  The appellant was 
told of what information/evidence that had already been 
received.  He was informed if there were more records to 
complete the enclosed VA Form 21-4142s, and VA would assist 
in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The appellant was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, the veteran, through his attorney 
indicated in a November 2004 letter that there was no further 
evidence to be submitted on the claims.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letter.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claims.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claims.  38 U.S.C.A. § 5103 and 38 CFR 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Background

In a letter received on August 15, 1994, Dr. L. S. wrote that 
the veteran was under his care from 1960 until his entry into 
service in 1969.  He wrote that during this time, the veteran 
was in excellent health, and was seen only for routine exams 
and minor complaints such as upper respiratory infections.  
He wrote that at no time did the veteran have any heart 
problems or arrhythmias.  He noted that he saw the veteran 
for marked arrhythmia problems between August 1971 and August 
1972 on several occasions.

Copies of VA treatment records were submitted from 1996 to 
2000.  They show that the veteran was seen for assistance in 
quitting smoking.  He was provided with a patch.  In March 
2000, the veteran started taking a medication for depression, 
but reported a side effect of aggravation of his ventricular 
arrhythmia.  Numerous copies of Social Security 
Administration (SSA) records were submitted in February 1998.  
They show that the veteran had been receiving disability 
benefits since June 24, 1985.  Numerous medical records were 
included showing treatment until 1988.

In a January 1998 letter, Dr. D. M. wrote that the veteran 
had a congenital abnormality of his cardiac electrical system 
that led to the development of his arrhythmia problem.  He 
strongly recommended that the veteran consider catheter 
ablation as a definitive cure for his condition.  He wrote 
that this would be expected to be successful in over 90 
percent of patients and would be expected to provide long-
term relief of his symptoms.

Dr. B. P. submitted a letter dated January 1999.  He wrote 
that he agreed with the previous examiners that the veteran's 
pre-existing cardiac condition was aggravated by the 
excessive exertion during training in 1969 and that this 
episode was an important contributor to his subsequent 
disability from this condition.  He opined that the excessive 
exertion during training aggravated this pre-existing 
condition, and that the subsequent disabling symptomatology 
was occasioned primarily by that episode in training.  He 
opined that such signal events that changed the natural 
history of the disease were often encountered in clinical 
cardiology in veterans with tachycardias.  He concluded that 
there was a relationship to the episode in training and the 
subsequent aggravations and increase in the veteran's 
symptomatology, which ultimately disabled him, and that this 
was not the natural progression of the disease.

In a rating action dated May 4, 1999, the RO granted the 
veteran service connection for paroxysmal atrial tachycardia, 
rated 10 percent disabling.  At that time, the veteran had no 
other service-connected disabilities.  The veteran had a VA 
examination in June 1999, and on July 6, 1999, the RO 
confirmed the 10 percent rating.

In a letter dated July 7, 1999, which was received by the RO 
on July 20, 1999, the veteran's attorney stated that the 
veteran's "heart condition" was improperly rated, and that 
the veteran should be rated 100 percent because he was 
"unemployable." The attorney's letter of July 7, 1999, made 
no mention of a psychiatric disorder or a claim for service 
connection for a psychiatric disability.

In a letter dated July 26, 1999, the veteran's attorney 
stated that the letter was intended as a Notice of 
Disagreement with the rating decisions dated July 6, 1999, as 
to the "diagnosis and the rating evaluation."  The letter of 
July 26, 1999, made no mention of a psychiatric disorder or a 
claim for service connection for a psychiatric disorder.

VA treatment records show that in November 1999 the veteran 
was seen for evaluation of his depression.  The veteran 
described a history of depression.  He described staying 
awake at night and difficulty with awakening due to back 
pain.  He indicated that he slept five to six hours and did 
not feel rested when he awoke.  He described having 
difficulty dealing with people and increasing social 
isolation with ruminative thoughts.  The veteran reported 
financial difficulties and had inappropriate guilt due to his 
physical limitations.  He indicated that he had difficulty 
due to conflicting medical opinions and difficulty 
formulating a plan.  He denied current suicidal ideation or 
intent, but admitted to having suicidal thoughts when he was 
younger but denied any attempts.  The veteran described a 
difficult childhood with being hit by his father frequently.  
He reported running away at age 15 due to this.  He felt he 
was always unfairly compared with his brother who was a 
veterinarian.  He stated that he found himself thinking of 
this frequently even now.  The impression was depression not 
otherwise specified.

The records show that the veteran's attorney sent VA a letter 
dated November 29, 1999, which was received by the RO on 
December 8, 1999.  The letter included a "vocational 
assessment" from a vocational specialist, C.B., of Self Work 
dated November 3, 1999.  The attorney's letter stated that 
the vocational assessment was "to be considered in connection 
with the above-entitled claim."  The attorney's letter 
identified the claim in question with no reference to a 
specific benefit, referring only to the veteran's name and 
claim number.  The attorney's letter made no reference to a 
psychiatric disability or to a claim for service connection 
for a psychiatric disability.  The vocational assessment 
indicated that the vocational specialist had reviewed the 
veteran's file and interviewed him by telephone in order to 
provide an opinion regarding his current employability.  The 
specialist indicated that that the veteran had been dominated 
for so long by both 1.  Fear of sudden death and 2.  Anxiety 
over the least amount of physical exertion or psychological 
stress (associated with service-connected arrhythmia), that 
his case warranted consideration as being both exceptional 
and unusual.  He further indicated that not only was the 
veteran's case exceptional and unusual by nature of his 
disability having caused a "marked interference with 
employment" (i.e., since July 1985 and ongoing) but also by 
the manner in which his disability had resulted in marked 
fear and avoidance of even normal, daily physical activities 
and psychological stressors.

VA outpatient treatment records dated September 1999 show 
that the veteran requested an evaluation for depression and 
anxiety for the past 6 months.  At that time he reported that 
his wife had lost her job and his service-connected claim had 
been denied.  He reported eating okay, sleeping was restless, 
and slept approximately 6 hours out of 24.  He denied 
hallucinations.  It was noted that the veteran was unable to 
wait to see the doctor and indicated it was not a crisis 
situation and would return.  A psychiatric evaluation 
conducted by the VA in November 1999 showed the veteran 
reported a history of depression.  He described poor sleep 
and difficulties with awakening due to back pain.  He 
reported difficulty with people and increasing isolation and 
difficulty with frustration especially when driving.  He 
stated he had financial difficulties and felt embarrassed 
about using food stamps.  The veteran also described 
inappropriate guilt due to his physical limitations and a 
difficult childhood and indicated he found himself thinking 
of this frequently.  The diagnosis was depression, not 
otherwise specified.  By a rating decision dated May 2000, 
the veteran's claims for service connection for depression 
and entitlement to TDIU were denied.

The veteran was afforded a VA examination in April 2000.  The 
examiner stated that the veteran's records had been reviewed 
and discussed with Dr. Legum.  It was noted that the 
veteran's attacks had been confirmed by EKG and Holter 
monitor.  It was noted that the veteran did not use a 
pacemaker.  It was noted that the veteran's last Holter 
monitor was done in October 1999 that revealed sinus rhythm 
with rare PACs.  The examiner noted that the veteran was on 
Quinaglute 2 tablets four times a day for anti-arrhythmic 
control, and was being followed by Dr. Legum in Togus. The 
examiner observed that the veteran had been worked up in the 
cardioelectrophysiology laboratories in West Roxbury.  The 
veteran stated that the frequency of these episodes was two 
to three times per year.  The examiner observed that the 
veteran had documented proof on EKG and Holter monitor, and 
did not have an AICD in place, and had not been hospitalized 
over the last 10 to 12 months.

Examination showed that the veteran's blood pressure was 
118/74, and that there was regular rhythm, no murmurs, 
gallops, or rubs.  There were no cardiac arrhythmias with 
auscultation.  The examiner observed that the previous 
confirmation of the paroxysmal atrial tachycardia was on file 
at the Cardiology Department at Togus Hospital.  A chest x- 
ray and EKG were ordered.  The diagnosis was paroxysmal 
atrial tachycardia with residuals of weakness, lightheadness, 
and dizziness occurring one to two times per year.

A VA chest x-ray from May 2000 showed a hyperaerated lung, 
suggesting some degree of emphysema, but otherwise normal 
chest.  The EKG revealed normal sinus rhythm.

A letter to the veteran's attorney dated June 2000 from E.K., 
LCSW indicated that the veteran's service connected heart 
condition began in basic training and laid the groundwork for 
a complete loss of his ability to function as a productive 
member of society.  This in turn has lead to an exacerbation 
of his severe depression.

The veteran was afforded a VA psychiatric examination in 
August 2000.  The examiner noted that the veteran had trouble 
with communication when he had tachycardia or felt like he 
was going to fall down.  The examiner further noted that it 
seemed likely that the veteran had both supraventricular and 
ventricular tachycardia.  The examiner noted that the veteran 
had Mahaim fibers in the ventricle which fired off 
periodically and were much more difficult to control than the 
regular tachycardia.  The examiner further noted that the 
problem with that particular kind of thing was that the 
surgical success was small.  It was noted that sometimes when 
there was one focus, that area could be abated, and 
ventricular tachycardia cured.  The problem is that there 
might be more than one focus, so that they could ablate one 
only to discover that in order to finish the job, he had to 
go back, so that the surgical success was not very high.  
Axis II diagnosis was supraventricular and ventricular 
arrhythmias.  The examiner commented that the treatment was a 
dilemma because of the double problem (with anxiety) so that 
the anxiety would feed on itself.

At his August 2000 VA examination, the examiner indicated 
that he veteran's depression with anxiety was directly 
related to the tachycardia, particularly since it was 
undiagnosed for some time.  The examiner also noted that the 
veteran had major impairment in several areas of work, family 
relations, he could not handle his kids, and mood so he 
avoided friends.  He was neglectful of his family because he 
could not stay focused.  The examiner opined that the veteran 
was certainly unable to work because of the unpredictability 
of the symptoms of this particular thing.

By a rating decision dated January 2001, the RO granted 
entitlement to service connection for depression with anxiety 
as secondary to the service connected disability of 
paroxysmal atrial tachycardia and entitlement to TDIU with 
effective dates of December 7, 1999.

A letter to the veteran's attorney dated June 2001 from E.K., 
LCSW indicated that he wanted to further clarify his previous 
report on the veteran.  E.K. indicated that due to the 
rigorous nature of basic training conditions and notes from 
the treating psychiatrist, it was clearly obvious to him that 
his mental health condition quickly arose following the 
cardiac arrhythmia and surfaced practically at the same time 
as the cardiac condition, certainly within a month or two of 
the arrhythmia.  E.K. indicated that he believed the veteran 
suffered cruel and unusual punishment in basic training in 
1969.  He indicated that if the veteran had been properly 
treated, and diagnosed at that point, his mental health 
condition would never have surfaced.  

E.K. indicated that the veteran was tortured as a malingerer 
for a heart condition he really had, and his basic training 
experience had an impact on his whole life.  E.K. indicated 
that in his professional opinion as a LCSW, the veteran's 
psychological condition began in basic training and continued 
to suffer from this same condition.

In another statement from E.K., LCSW to the veteran's 
attorney dated in June 2003, he indicated that from what he 
could ascertain in 1975 the veteran was given Valium fro 
anxiety by L.D., a physician's assistant in Augusta.  This 
was for anxiety and depression.  He received treatment in the 
Taugus, VA in December 1977 for syncope and adjustment 
reaction to depressive neuroses.  He then saw counselor R.Z., 
in Augusta, Maine in 1978 and 1979 for depression and 
anxiety.  He had mental health treatment in Augusta 
intermittently since the 1980s.  E.K., indicated that it was 
important to note that all cardiac episodes and tests 
appeared to precipitate periods of anxiety and depression.  
These two illnesses always had appeared to be temporarily 
connected.  He indicated that one must note that the veteran 
has had continuous mental health problems since his discharge 
from the Army and still suffered from this today.

Analysis

Earlier effective date for entitlement to service connection 
for depression with anxiety

The law governing the assignment of an effective date for an 
award of disability compensation is set forth in 38 U.S.C.A. 
§ 5110(b)(1) which provides that the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefore is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2). 
Otherwise, in cases where the application is not filed until 
more than one year from release of service, the effective 
date will be date of receipt of the claim, or the date 
entitlement arose, whichever is later.  Id.  However, when 
the benefit is granted as a result of a request to reopen, 
the effective date set for disability compensation based on 
such later grant of the benefit will be the date of receipt 
of the reopened claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r).

Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris. Such informal claims must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(r).

A review of the claims folder shows that the earliest 
communication from the veteran that can be construed as a 
claim for service connection for his depression was received 
on December 7, 1999.  On that date, the RO received a letter, 
which was dated November 29, 1999, from the veteran's 
attorney.  The attorney's letter included no explicit 
reference to a psychiatric disorder or a claim for service 
connection for a psychiatric disorder, but the letter 
included a vocational assessment, in which a vocational 
specialist indicated that the veteran had been dominated by 
fear and anxiety due to his service connected heart 
disability, which resulted in marked interference with 
employment since 1985.  The veteran's claims folder does not 
show that the veteran submitted a claim, formal or informal, 
prior to December 7, 1999.  As noted above, although the 
veteran was given a psychiatric evaluation November 1999, 
there was no written communication at the time indicating 
that the veteran was seeking service connection for 
depression.  Pursuant to the laws and regulations cited 
above, the effective date for service connection for 
depression should be the later date of either the date he 
filed his claim of service connection for depression with 
anxiety, or the date that entitlement arose.

Thus, the effective date cannot be earlier than December 7, 
1999.  Neither the veteran nor his attorney communicated an 
intent to file a claim for service connection for a 
psychiatric disability at any time before December 7, 1999.  
In the letter received by the RO on December 8, 1999, the 
veteran's attorney failed to make an explicit statement as to 
a claim for service connection for a psychiatric disability.  
The RO, however, appropriately assisted the veteran by noting 
the implied claim for service connection included in the 
vocational assessment attached to the attorney's letter.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than December 7, 1999, 
for the grant of service connection for depression must be 
denied.

Entitlement to an earlier effective date for the grant of 
TDIU

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a).  See 38 
C.F.R. § 3.400(o)(1) (1999).  An exception to that rule 
applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2).  See 38 C.F.R. § 3.400(o)(2); Harper 
v. Brown, 10 Vet. App. 125 (1997).  In all other cases, the 
effective date will be the "date of receipt of claim or date 
entitlement arose, whichever is later." 38 C.F.R. 
§ 3.400(o)(1).  The question in this case is whether it was 
factually ascertainable that the veteran's service connected 
disabilities precluded employment within the year prior to 
December 7, 1999.

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations provide that when a veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, the disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  In addition to 
the foregoing, there must be evidence that the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  Id.  A total disability rating may also be 
assigned pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b) for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

Prior to December 7, 1999, the veteran's only service-
connected disability was paroxysmal atrial tachycardia, 
evaluated as 10 percent disabling effective August 15, 1994.  
The veteran does not claim, and the evidence does not show, 
that the veteran has frequent attacks of his paroxysmal 
atrial tachycardia.  Also, the evidence does not show more 
than 4 episodes per year.  At the veteran's April 2000 VA 
examination, he commented that the frequency of his episodes 
was 2-3 times per year.  At the veteran's April 2000 VA 
examination, the examiner commented that the veteran had 
residuals from his tachycardia consisting of weakness, 
lightheadedness, and dizziness occurring one to two times per 
year.  For these reasons, the record does not show that the 
veteran is entitled to a total rating when only the 
paroxysmal atrial tachycardia is taken into account.  With 
episodes occurring 2-3 times per year, the degree of 
interference with employment is not such as would prevent the 
veteran from working.

In conclusion, throughout the period beginning with the 
initial grant of service connection the veteran has not had 
severe paroxysmal tachycardia with frequent attacks, and he 
has not had attacks frequent enough to warrant a rating 
higher than 10 percent.  In a decision dated in August 2001, 
the Board of Veterans' Appeals determined that the paroxysmal 
atrial tachycardia at no time warranted a rating higher than 
10 percent, and that decision is final.  Thus, in the period 
preceding December 7, 1999, the veteran's service-connected 
disability warranted no more than a 10 percent rating, and 
the medical evidence does not show that the service-connected 
paroxysmal atrial tachycardia, by itself, was sufficient to 
render the veteran unemployable.

With regard to the manifestations of paroxysmal atrial 
tachycardia, this case does not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  
Although one report suggests that the veteran's disability 
has exceptional characteristics rendering him unemployable, 
the exceptional charactetristics relate to his anxiety, not 
his service-connected paroxysmal atrial tachycardia.

As the disabling effects of the veteran's depression with 
anxiety may only be taken into account for the period 
beginning December 7, 1999, entitlement to TDIU did not arise 
before that date.

It is concluded that the correct effective date for the grant 
of entitlement to TDIU cannot be earlier than December 7, 
1999.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400.  As the 
preponderance of the evidence is against the claim for an 
earlier effective date for TDIU, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an effective date prior to December 7, 1999, 
for the grant of service connection for depression with 
anxiety is denied.

Entitlement to an effective date earlier than December 7, 
1999 for a grant of TDIU is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


